internal_revenue_service number info release date cc psi 1-genin-103359-03 jan dear uilc we are responding to correspondence submitted on your behalf by requesting relief in order to establish date as the effective date for your s_corporation_election based on the information provided and your account history you have been granted automatic late s_corporation relief under revproc_98_55 your account has been updated to reflect the requested effective date and within the next days you should receive a letter from the ogden service_center confirming this change in the future it could be helpful to send your correspondence to the internal_revenue_service via certified mail in addition the irs has developed two new cd- roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd-roms are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
